DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 11/07/2019.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on09/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: electronic unit, contacting unit, cover unit, base unit, sealing unit, in claims 1-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Radle (U.S. 2008/0196910).
In regards to claim 1. Radle discloses an electronic module (200),  comprising: at least one electronic unit (at least elements 220, 218, 222, 224, 226); at least one contacting unit (area of electronic unit 226 for contacting batteries 222 and antenna 270), designed to at least one of (a) contact an electrical energy source (222) and (b) transmit electronic data (270, see at least paragraph 73), and at least one cover unit (at least one of 213, 225, or 227), wherein the contacting unit is arranged on a side of the electronic unit (the lower side of module relative to fig. 19) that faces away from the cover unit (see at least fig. 19, 22 and fig. 25 the contacting unit contacting areas as shown in fig. 25 face down or is outside of the area covered by at least one of the covers).
Radle does not distinctly disclose the least one contacting unit being located on a side of the electronic unit facing away from the cover unit. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the location of the least one contacting unit to any suitable location as long as it still performs the function of contact and electrical energy source or transmit electronic data, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI-C) In re Japikse, 86 USPQ 70. Please note that in the instant application, page 23 line 14-27 applicant has not disclosed any criticality for the claimed limitations.
In regards to claim 2, Radle further discloses The electronic module as claimed in claim 1, wherein the cover unit is designed to hold the electronic unit (see at least fig. 19 and paragraph 72).
In regards to claim 3, Radle further discloses The electronic module as claimed in claim 1, further comprising: at least one base unit (211), arranged on the side of the electronic unit that faces away from the cover unit (see at least fig. 19), the at least one base unit being designed to connect, at least one of the cover unit, the electronic unit, and the contacting unit (see at least fig. 17 and paragraph 72 and 73).
Radle further discloses The electronic module as claimed in claim 1, further comprising: at least one energy storage-device receiving region (region designed to contain batteries 222). Radle does not distinctly disclose the least one energy storage-device receiving region being located on a side of the electronic unit facing away from the cover unit. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the location of the least one energy storage-device receiving region to any suitable location as long as it still performs the function of connection to a battery as such the region could be on either end of the contacting unit which would still face away from the cover unit, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI-C) In re Japikse, 86 USPQ 70. Please note that in the instant application, page 23 line 29- page 24 line 11 applicant has not disclosed any criticality for the claimed limitations.
In regards to claim 5, Radle further discloses The electronic module as claimed in claim 1 further comprising: at least one sealing unit (see annotated fig. 22 the connection between the cover section 231 and base 211 forms a sealing lip between the two elements), designed to seal at least one of the electronic unit and the contacting unit in at least one of a gas-tight, a dust-tight, and a liquid-tight manner (It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987), since the structure of the claimed invention is the same as the prior art i.e. a seal lip it is expected that the sealing unit of the prior art would be capable of performing the claimed function).
In regards to claim 6, Radle further discloses The electronic module as claimed in claim 1, wherein a centroid of the electronic module is arranged on the side of the electronic unit that faces away from the cover unit (the centroid or geometric center of the electronic module would be somewhere near the side of the electronic unit that faces away from the cover). 
Radle does not distinctly disclose a centroid location.
 However, It would have been obvious to one having ordinary skill in the art at the time of filing to provide more any shape of the module such that the centroid is located on the side of the electronic unit facing away from the cover unit since, MPEP 2144.04 states in regards to a change of shape specifically In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). As such the shape and geometric center i.e. centroid of the module is not patentable different. Please note that in the instant application, page 24 line 12-15, Applicant has not disclosed any criticality for the claimed limitations.
In regards to claim 7, Radle further discloses The electronic module as claimed in claim 1, further comprising: at least one damping unit (234), which is arranged on the side of the electronic unit that faces away from the cover unit (see at least fig. 23), and which is the at least one damping unit designed to at least one of absorb a mechanical vibrational energy and convert the mechanical vibrational energy into heat (see at least paragraph 71).
Radle does not distinctly disclose the at least one damping unit being located on a side of the electronic unit facing away from the cover unit. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the location of the damping unit to any suitable location as long as it still performs the function of damping, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI-C) In re Japikse, 86 USPQ 70. Please note that in the instant application, page 23 line 29- page 24 line 11 applicant has not disclosed any criticality for the claimed limitations.
Radle further discloses The electronic module as claimed in claim 1, wherein the electronic module is arranged on a hand-held power tool (see at least fig. 11, 12, 13, 14, 15, and 27).
In regards to claim 13, Radle further discloses The electronic module as claimed in claim 3, wherein the at least one base unit is designed to receive the at least one of the cover unit, the electronic unit, and the contacting unit (see at least fig. 19 and 21).
In regards to claim 14, Radle further discloses The electronic module as claimed in claim 4, wherein the at least one energy storage-device receiving region is arranged on the contacting unit (see at least fig. 19).
In regards to claim 8, Radle discloses An electronic module (200), comprising: at least one electronic unit (at least elements 220, 218, 222, 224, 226), at least one contacting unit (area of electronic unit 226 for contacting batteries 222 and antenna 270), designed to at least one of (a) contact an electrical energy source (222) and (b) transmit electronic data (270, see at least paragraph 73); and at least one receiving opening (239), configured such that a functional component (216) is insertable through the at least one receiving opening between two components of the electronic module (see at least paragraph 76 and fig. 19). Radle does not distinctly disclose all the contacting unit being located on a side of the electronic unit facing away from the cover unit. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the location of the contacting unit to any suitable place on the electronic unit, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI-C) In re Japikse, 86 USPQ 70. Please note that in the instant application, page 23 line 29- page 24 line 11 applicant has not disclosed any criticality for the claimed limitations.
Radle further discloses The electronic module as claimed in claim 8, wherein the receiving opening includes a receiving slot (slot 239 for receiving rocker 216 see at least paragraph 76 and fig. 19). 
In regards to claim 15, Radle further discloses The electronic module as claimed in claim 8, wherein the electronic module is arranged on a hand-held power tool (see at least figs. 11-27).
In regards to claim 10, Radle discloses A system comprising: at least one hand-held power tool (at least 110 and 130) ; and at least one first electronic module (200 see at least fig. 27) comprising: at least one first electronic unit (at least elements 220, 218, 222, 224, 226); at least one first contacting unit (area of electronic unit 226 for contacting batteries 222 and antenna 270) designed to at least one of (a) contact an electrical energy source (contact batteries 222) and (b) transmit electronic data (270, see at least paragraph 73); and at least one first cover unit (at least one of 213, 225, or 227), wherein the at least one first contacting unit is arranged on a side of the at least one first electronic unit (the lower side of module relative to fig. 19) that faces away from the at least one first cover unit (see at least fig. 19, 22 and fig. 25 the contacting unit contacting areas as shown in fig. 25 face down or is outside of the area covered by at least one of the covers). Radle does not distinctly disclose all the contacting unit being located on a side of the electronic unit facing away from the cover unit. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the location of the contacting unit to any suitable place on the electronic unit, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI-C) In re Japikse, 86 USPQ 70. Please note that in the instant application, page 23 line 29- page 24 line 11 applicant has not disclosed any criticality for the claimed limitations.
In regards to claim 11, Radle further discloses The system as claimed in claim 10, further comprising: at least one second electronic module (fig. 27 multiple modules 200 disclosed), comprising: at least one second cover unit, (at least one of 213, 225, or 227 of a second module 200) and a second 
Radle does not distinctly disclose two electronic modules with difference cover units.
 However, It would have been obvious to one having ordinary skill in the art at the time of filing to provide more than one electronic module 200 of a different shape, coupling, or mounting components such that the modules can be used interchangeably with one another as described by Radle on various tools but are also of a more suitable shape for the particular tool to be used see at least fig. 11, 13, 15, and 27. In at least fig. 13 Randle discloses two modules 200 on the same tool one on the accessory handle 118 the other on the housing of the body as illustrated in at least fig. 12 these modules are interchangeable. Additionally MPEP 2144.04 states in regards to a change of shape specifically In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). As such the first module and the second module having a difference between the covers or the housing of the module is not a patentable different. Please note that in the instant application, page 24 line 21- page 25 line 5, Applicant has not disclosed any criticality for the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731